262 F.2d 456
James A. MARSHALL, Appellant,v.UNITED STATES of America, Appellee.
No. 14604.
United States Court of Appeals District of Columbia Circuit.
Argued November 10, 1958.
Decided November 20, 1958.
Certiorari Denied March 23, 1959.

See 79 S. Ct. 735.
Appeal from the United States District Court for the District of Columbia; F. Dickinson Letts, District Judge.
Mr. Jerrold Scoutt, Jr., Washington, D. C. (appointed by this court), for appellant.
Mr. Edgar T. Bellinger, Asst. U. S. Atty., with whom Mr. Oliver Gasch, U. S. Atty., and Mr. Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and EDGERTON and DANAHER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a denial of a motion filed in the District Court under Section 2255, Title 28, United States Code. Appellant says his trial counsel failed to call a certain person as a witness and that his attorney, after the verdict, argued on behalf of both appellant and a co-defendant, also convicted, in respect to the sentence to be imposed. Despite the earnest and skillful presentation of appellant's points by counsel appointed to represent him on appeal, we find no error.


2
Affirmed.